Citation Nr: 0502467	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  00-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma as secondary to service-connected asbestosis.  

2.  Entitlement to an increased evaluation for asbestosis, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 
1951 to June 1955 and from January 1958 to October 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by a regional 
office (RO) of the Department of Veterans Affairs (VA).  In 
May 2002, the veteran appeared at a Board hearing in 
Washington, D.C.  

The issue of an increased evaluation for asbestosis is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

The veteran's non-Hodgkin's lymphoma is not causally related 
to his active duty service or to a service-connected 
disability. 


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
the veteran's active duty service, nor is non-Hodgkin's 
lymphoma proximately due to or the result of service-
connected asbestosis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the February 
2000 statement of the case, the August 2001, January 2002, 
and March 2004 supplemental statements of the case, and the 
August 2001 VCAA letter, have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the statement and 
supplemental statements of the case and in the VCAA letter 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the August 2002 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision to deny the claims in October 
1999 came before notification of the veteran's rights under 
the VCAA.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.  After the rating action on 
appeal was promulgated, the RO did provide notice to the 
claimant in August 2001 regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  
Thereafter, additional development was performed with the 
veteran complying with the requested development.  Moreover, 
the veteran's representative, in his October 2004 written 
argument, indicated that the appeal was to rest upon the 
evidence of record.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim has been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, with regard to the non-Hodgkin's lymphoma issue, 
the Board finds that there has been compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination in connection with his claim 
and a medical opinion has been obtained.  The veteran has 
appeared at a hearing before the undersigned Law Judge.  
Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, 
for veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Review 
of the record finds no evidence suggesting that non-Hodgkin's 
lymphoma was manifested until the mid 1990's, and there is no 
basis for direct service connection.  The veteran does not 
contend as such.  Instead, the veteran maintains that the 
lymphoma is due to his service-connected asbestosis.

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

At the veteran's May 2002 hearing, his representative 
indicated that it was reported in the Merck Manual that 
asbestosis was known to cause cancer.  He also noted a 1994 
letter from the veteran's private physician, Dr. A., which 
indicated that the veteran's overall health had been affected 
by his asbestosis.  

In January 2003, the veteran was afforded a VA examination, 
at which time a diagnosis of non-Hodgkin's lymphoma was 
rendered.  The examiner did not render an opinion as to the 
relationship between the veteran's lymphoma and his service-
connected asbestosis.  

In September 2003, the Board remanded this matter for 
additional development.  A VA examiner was asked to include  
review of the entire claims folder and offer an opinion as to 
whether the veteran suffered from lymphoma, and, if so, 
whether it was at least as likely as not related to asbestos 
exposure during service or to the veteran's service-connected 
asbestosis by way of aggravation.  In a January 2004 
response, the examiner indicated that he had thoroughly 
reviewed the claims folder.  He reported that the veteran did 
have non-Hodgkin's lymphoma.  He further stated that there 
was no relationship to asbestos exposure and that asbestos 
exposure may result in mesothelioma and/or lung cancer.  He 
stated that lymphoma was not considered to be secondary to 
asbestosis exposure.  

Based on the record, the Board finds that the preponderance 
of the competent evidence is against entitlement to service 
connection for non-Hodgkin's lymphoma secondary to the 
veteran's service-connected asbestosis.  The Board 
acknowledges the veteran's belief that his asbestosis caused 
his non-Hodgkin's lymphoma.  However, although the veteran is 
competent to report symptoms he experiences, he is not 
qualified to render an opinion as to etiology of this 
disorder.  See Espiritu v, Derwinski, 2 Vet. App. 492 (1992).  
In essence, his assertion that there is any relationship to a 
service-connected disease or injury is not competent.

The record is also devoid of any medical opinion relating his 
current non-Hodgkin's lymphoma to his service-connected 
asbestosis.  Moreover, following a thorough review of the 
file, the January 2004 examiner specifically indicated that 
that there was no relationship to asbestos exposure and that 
lymphoma was not considered to be secondary to asbestosis 
exposure.  The Board finds that the January 2004 VA 
examiner's opinion is entitled to considerable weight.  It 
was based upon an entire review of the veteran's claims 
folder.  Moreover, it appears that the examiner acknowledged 
that asbestos exposure may result in lung cancer and 
mesothelioma, but it was the examiner's medical opinion that 
there was no relationship between the veteran's lymphoma and 
asbestosis or asbestos exposure.  


ORDER

Service connection for non-Hodgkin's lymphoma is not 
warranted.  To this extent, the appeal is denied. 




REMAND

With regard to the issue of an increased evaluation for 
service-connected asbestosis, the Board notes that following 
a May 2002 Board hearing, additional development, including a 
VA examination was ordered.  While the veteran was afforded 
additional VA examinations in December 2002 and January 2003, 
the results of the examinations do not document the requested 
pulmonary function studies.  The most recent supplemental 
statement of the case appears to refer to the results of 
testing conducted in June 1999.  However, while PFT results 
are available from a VA examination performed in June 1999, 
these were prior to the development requested following the 
May 2002 hearing and in the September 2003 Board remand.  In 
other words, it does not appear from the record that 
pulmonary function tests were in fact conducted as directed.  
The Board may not properly proceed with appellate review 
until the tests are completed. 

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, the increased rating for asbestosis issue is 
hereby REMANDED for the following actions:

1.  The RO should schedule the veteran 
for VA examination to determine the 
extent and severity of his service-
connected asbestosis.  The claims folder 
should be made available to the examiner.  
All necessary tests and studies are to be 
performed, including pulmonary function 
tests, and all findings are to be 
reported in detail.  It is essential that 
the pulmonary function study contains the 
full range of results necessary to rate 
the disability under the diagnostic 
criteria (FVC, DLCO (SB), maximum 
exercise capacity, maximum oxygen 
consumption with cardiorespiratory 
limitation).  The presence or absence of 
cor pulmonale, pulmonary hypertension, or 
outpatient oxygen therapy should be 
documented.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
for the service-connected asbestosis.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


